Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
La’Tila D. Abbott appeals the district court’s order dismissing her civil action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for *228the reasons stated by the district court. Abbott v. MarketStar, No. 3:13-cv-00143-HEH-MHL, 2013 WL 5561617 (E.D.Va. Oct. 8, 2013). We deny Abbott’s pending petitions for mandamus, for a jury trial, and to enjoin a non-party from filing documents in this appeal, and her pending motion to suppress, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.